DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on December 7, 2021. Claim 1 is amended; claims 5-10 are canceled.
The applicant contends:
(1) Substituting “vacuum device” for “evacuating device” should render the limitations definite. 
(2) Shangguan’s carrier is provided with a viscosity reducing portion that renders one side unfit to bear a substrate. As such, the reference cannot fulfill the claimed feature of two carrying surfaces for first and second objects, respectively (p. 5).
In response,
(1) The examiner understands “vacuum device” to be as generic as the term it replaced. After a review of the specification, the examiner cannot locate any structural description of this feature. To obviate the 112 rejections, then, the examiner advises Applicant to delete each instance of “vacuum device” and simply describe the function without reference to the device. For instance, it can be clarified that the load lock operates under vacuum conditions without attributing those conditions to a device, e.g., wherein the load lock operates in a vacuum state while a vacuum process is performed in the process chamber. 
(2) Simply constructing the carrier conventionally, absent the viscosity reducing portion, would enable its dual-sided use. The examiner understands the act of imagining the carrier in its most fundamental sense to be within the scope of ordinary skill. In other words, it would be within the creative endowments of a skilled artisan to conceive of a carrier simply as a carrier, in the same way that a child holding a baseball with an integrated speed sensor could accurately contemplate a baseball without such a sensor. Even so, for thoroughness, the examiner has conscripted another reference demonstrating the effective use of a basic substrate carrier. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “device,” in this case – that is 
The “process device” of claim 1;
The “vacuum device” of claim 1;
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The process device (240) is being interpreted as a deposition distributor or an evaporant distributor in accordance with paragraph [0028] and Figure 2A.
The vacuum device (250) is not defined by the specification, prompting 112 rejections.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 1 recites the feature of a “vacuum device configured to perform an evacuating operation,” which is being interpreted under 112f for reasons elaborated above. However, the specification does not use the term “vacuum device,” and all recitations of evacuating unit, the previously used term, fail to specify the structure responsible for performing the attendant function – see [0029]. Without any disclosure of structure, materials, or acts for performing the claimed function, one cannot conclude that the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shangguan, US 2018/0159035, in view of Zhang, US 2020/0044153, Jung et al., US 2014/0314955, and Eom et al., US 5,810,930.
Claims 1, 3-4: Shangguan discloses a vacuum process apparatus comprising a process chamber (6) having an opening structured by steps (61) (Fig. 2). A carrier (1) having first and second carrying surfaces is disposed in the opening so as to orient an object to be treated (3) toward a process device like an “evaporation crucible” [0040]. The examiner notes that although Shanguan’s carrier is theoretically capable of accommodating substrates on either side, this capacity may be undermined by the presence of a cooling pipe (2) embedded within the one of the surfaces [0039]. Zhang, then, is cited simply to demonstrate that one can use an ordinary carrier (11), absent any internal components, yet retain the capacity of substrate carrying. Figures 1 and 7 depict various carrier configurations, some availing an adhesive and some not, evidencing that an embedded cooling pipe is not critical to the functioning of a substrate carrier [0071]. It would have been obvious to substitute the known carrier of Zhang to obtain the predictable result of bearing a substrate. Lastly, the mere capacity of the carrier to bear substrates on both sides is sufficient to address the limitation requiring two carrying surfaces – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).

Continuing, Shangguan is silent regarding the feature of an “evacuation device” – Eom, though, discloses an arrangement of upper (118) and lower (101) chambers in fluidic communication via an opening (116) (Fig. 3). As with Shangguan, a disc (105) is disposed over said opening to enact a seal. In order to regulate the environments of the fluidically separated upper and lower regions, Eom provides evacuation devices (102) and gas inlets (103) in both spaces (11, 18-40). Given that Shangguan, too, isolates upper and lower regions, it would have been obvious to the skilled artisan to dispose evacuation devices in each region to retain atmospheric control in both. Subsequent this modification, Shangguan’s upper chamber can function as a “load lock” and reproduce the attendant functions recited by claim 1 – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 2: As shown by Figure 3, Eom provides a load lock door (109) (Fig. 3).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./


	/KARLA A MOORE/      Primary Examiner, Art Unit 1716